— In an action to recover damages, inter alia, for breach of contract, defendant appeals from so much of an order of the Supreme Court, Queens County (Lerner, J.), dated August 26,1982, as failed to grant it summary judgment as to 10 of plaintiff’s 15 pleaded causes of action and failed to order an immediate trial on certain of its affirmative defenses. Plaintiff cross-appeals from so much of the same order as granted defendant’s motion for summary judgment insofar as it dismissed five of its pleaded causes of action. Order modified, on the law, by granting defendant’s motion for summary judgment and dismissing plaintiff’s complaint in its entirety. As so modified, order affirmed, with $50 costs and disbursements to defendant. Plaintiff’s entry into the settlement of February 6,1981 serves as an absolute bar to the instant action. Plaintiff’s conclusory allegations in support of its assertion of economic duress are not adequately supported by evidentiary facts (see Austin Instrument v Loral Corp., 29 NY2d 124; Muller Constr. Co. v New York Tel. Co., 50 AD2d 580, affd 40 NY2d 955). Damiani, J. P., Thompson, O’Connor and Niehoff, JJ., concur.